DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 6/8/2022.  
Claims 1, 6, 7, 9, 14, 19, 20 and 22 have been amended.  

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, filed 6/8/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1 and 14 in view of Kim et al. has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-14, 16, 17 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 state “wherein the ping message is sent in response to the service setup request prior to performing a Terminating Access Domain Selection procedure (T-ADS) in the IMS, such that the sent ping message to wake the UE takes place in parallel with performing the T-ADS”.  At issue, it appears to the Examiner that the claim should state something close to “such that the waking of the UE in response to the sent ping message takes place in parallel...” or the “flight of the ping message takes place in parallel…”.  In the current state, it is unclear to the Examiner what is meant to be claimed.  
This can further be seen in dependent claim 4 (claim 17 has similar language), which states “wherein the ping message is sent in response to the service setup request prior to performing any further actions of the terminating call handling procedure in the IMS”.  It is unclear to the Examiner how the ping message is sent prior to performing any further actions, but in parallel to performing the T-ADS.  
Accordingly, claims 3, 4, 6-13, 16, 17 and 19-26 are rejected for being dependent upon claims 1 or 14 and failing to correct the deficiencies found in claims 1 or 14.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  performing a “terminating service handling procedure” and “performing a Terminating Access Domain Selection procedure”.  Claims 3, 4 and 6-13 are rejected for being dependent upon claim 1 and failing to correct the deficiencies found in claim 1.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an element or instructions to perform “a terminating service handling procedure” and “Terminating Access Domain Selection procedure”.  Claims 16, 17 and 19-26 are rejected for being dependent upon claim 14 and failing to correct the deficiencies found in claim 14.

Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2009/0003276 to Mutikainen et al. regarding terminated access domain selection in a terminal in an IMS network.  

US-2015/0043453 to Hegarty et al. regarding selection of a terminating access domain selection in an IMS network.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646